DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “outputting a first baseband signal and a second baseband signal” after the last phrase of claim 18 “into a baseband, and” which would correspond to apparatus claim 6. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al (US 2020/0,195,327; hereinafter Thiagarajan) in view of Haskell et al (US 2008/0,293,451; hereinafter Haskell).
 	Regarding claim 1, Thiagarajan disclose a communication apparatus (fig. 4) and its method comprising: a plurality of antennas (410A, 410B,…410N, 420A, 420B,…420N) for identifying a plurality of radio signals (paras. [0050], [0025], [0048]); and a receiver (401) for receiving the plurality of the radio signals via the plurality of the antennas (410A, 410B,…410N, 420A, 420B,…420N) (¶ [0047]), wherein the receiver comprises: a phase shifter circuit (440A, 440B,…440N, 430A, 430B,...430N) and a beam generator (digital beamformer 490) configured to generate a plurality of beamformed signals based on in-phase signals and quadrature-phase signals corresponding to the first phase shifted signal and the second phased shifted signal (paras. [0047]-[0050]).  Thiagarajan do not .

Allowable Subject Matter
Claims 2-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3 and 15, the cited prior art fails to disclose or fairly suggest the communication apparatus and method of claim 2 and 14 respectively, wherein the coupler circuit includes a 180.degree. hybrid coupler.
 	Regarding claims 4 and 16, the cited prior art fails to disclose or fairly suggest the communication apparatus and method of claim 3 and 15 respectively, wherein the coupler circuit comprises a first signal path for generating the first coupling signal and a second signal path for generating the second coupling signal.
Regarding claims 5 and 17, the cited prior art fails to disclose or fairly suggest the communication apparatus and method of claim 4 and 16 respectively,, further comprising: a switch circuit configured to selectively switch and output the first coupling signal and the second coupling signal from the coupler circuit.
Regarding claim 6, the cited prior art fails to disclose or fairly suggest the communication apparatus of claim 5, further comprising: a plurality of mixers configured to: convert frequency bands of the first coupling signal and the second coupling signal outputted from the switch circuit, into a baseband, and output a first baseband signal and a second baseband signal.
Regarding claim 7, the cited prior art fails to disclose or fairly suggest the communication apparatus of claim 6, further comprising: a plurality of filters configured to generate an in-phase signal and a quadrature-phase signal for each of the first baseband signal and second baseband signal outputted from the plurality of the mixers.
Regarding claim 8, the cited prior art fails to disclose or fairly suggest the  communication apparatus of claim 7, wherein the beam generator is further configured to generate a plurality of beamformed signals based on the in-phase signal and the quadrature-phase signal of the first baseband signal and the in-phase signal and the quadrature-phase signal of the second baseband signal.
Regarding claim 9, the cited prior art fails to disclose or fairly suggest the communication apparatus of claim 8, further comprising: a processor configured to determine a direction of a transmitter which transmits the radio signal, based on a magnitude of the plurality of the beamformed signals.
Regarding claim 10, the cited prior art fails to disclose or fairly suggest the communication apparatus of claim 9, wherein the processor is further configured to: determine a direction of a transmitter which transmits the radio 
Regarding claim 11, the cited prior art fails to disclose or fairly suggest the communication apparatus of claim 10, wherein some of the plurality of the beamformed signals are selected from over top 50% of the plurality of the beamformed signals in magnitude.
Regarding claim 12, the cited prior art fails to disclose or fairly suggest the communication apparatus of claim 11, wherein a number of the plurality of the antennas is greater than a number of the receivers, and wherein a number of the plurality of the beamformed signals is greater than the number of the plurality of the antennas.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648